Citation Nr: 0842807	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  04-20 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
bilateral angle recession glaucoma (eye disability). 

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left ankle injury. 

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle injury. 

4.  Entitlement to a compensable rating for tension 
headaches. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from July 1990 to September 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which continued the veteran's current ratings 
for bilateral angle recession glaucoma, residuals of left and 
right ankle injuries, and tension headaches. 


FINDINGS OF FACT

1.  The veteran's service-connected bilateral angle recession 
glaucoma is manifested by no worse than corrected visual 
acuity of 20/80 in the right eye, and 20/20 in the left eye.

2.  Impairment of field vision does not reflect loss of 
temporal half, bilateral or unilateral concentric contraction 
to 5 degrees, bilateral concentric contraction to 15 degrees 
but not 5 degrees, bilateral concentric contraction to 30 
degrees but not to 15 degrees, bilateral concentric 
contraction to 45 degrees but not to 30 degrees, or 
homonymous hemianopsia impairment of the field of vision.

3.  The veteran's left ankle is shown to have the equivalent 
of marked limitation of motion, however it is not shown to be 
productive of ankylosis.

4.  The veteran's right ankle is shown to have the equivalent 
of marked limitation of motion, however it is not shown to be 
productive of ankylosis.

5.  There is no competent medical evidence of record 
indicating that the veteran's tension headaches are 
prostrating in nature.   


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for bilateral angle recession glaucoma are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.2, 4.3, 4.7, 4.10, 4.75, 4.76, 
4.76a, 4.84a, Diagnostic Codes 6013, 6078, 6080, 6081 (2008).

2.  The criteria for an evaluation of 20 percent, but no 
more, for the service-connected left ankle disability, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DC) 5003, 5270-5274 (2008).

3.  The criteria for an evaluation of 20 percent, but no 
more, for the service-connected right ankle disability, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DC) 5003, 5270-5274 (2008).

4.  The criteria for a compensable disability rating for 
tension headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.120, 
4.124a, Diagnostic Code (DC) 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2002.  The RO provided notice 
pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
in May 2008.  While the latter notice was not provided prior 
to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in an August 2008 
supplemental statement of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.

The notifications specifically listed the criteria for 
receiving a higher rating for the bilateral angle recession 
glaucoma, left and right ankle disabilities, and tension 
headache disability pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims.  

The May 2008 letter notified the veteran that that in 
determining a disability rating the RO considers evidence of 
the nature and symptoms of the condition, severity and 
duration of the symptoms, and impact of the condition and 
symptoms on employment pursuant to both Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. 
App. 37.  While the notification did not advise the veteran 
of the laws regarding effective dates, the veteran is not 
appealing the effective dates and, accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran numerous 
medical examinations to assess the severity of his 
disabilities.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the appeal at this time.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, slip op. at 4 and 5 (U.S. Vet. 
App. Nov. 19, 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Increased Rating for Bilateral Angle Recession Glaucoma

The veteran seeks an evaluation in excess of 20 percent for 
his eye disability.  

The RO originally granted service connection for bilateral 
angles recession glaucoma in April 1999, assigning a 10 
percent rating, effective September 22, 1997, under DC 6013-
6079.  The veteran's rating was increased to 20 percent in a 
May 2001 rating decision, effective October 8, 1999, under DC 
6013-6078.  The 20 percent evaluation was continued in the 
May 2003 rating decision on appeal under DC 6013-6078.  See 
38 C.F.R. § 4.84a.

Diagnostic Code 6013 provides that non-congestive primary 
simple glaucoma is to be rated on impairment of visual acuity 
or field loss.  The minimum rating is 10 percent.

Impairment of central visual acuity is evaluated from 0 to 
100 percent under Diagnostic Codes 6061 through 6079.  
Ratings for impairment of field vision are evaluated from 10 
to 30 percent under Diagnostic Codes 6080 and 6081.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  See Diagnostic 
Codes 6061 to 6079.  The percentage evaluation will be found 
from Table V by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a, Table V (2007).

The veteran is currently in receipt of a 20 percent 
evaluation for his glaucoma.  The next higher evaluation, 30 
percent, is warranted for impairment of central visual acuity 
in the following situations: (1) when vision in both eyes is 
correctable to 20/70; (2) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/50; (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40, or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  See Diagnostic Codes 6074, 6076, 6077, 
6078.

A 50 percent disability evaluation is warranted for: (1) 
corrected visual acuity of one eye is to 20/100 in both eyes; 
(2) corrected visual acuity is to 10/200 in one eye and to 
20/70 in the other eye; (3) corrected visual acuity is to 
5/200 in one eye and 20/70 in the other eye; or (4) blindness 
or anatomical loss of one eye and corrected vision in the 
other eye to 20/70 and 20/50, respectively.  See Diagnostic 
Codes 6065, 6069, 6076, 6078.

A 60 percent disability evaluation is warranted for: (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70 or 20/100, respectively.  See 
Diagnostic Codes 6065, 6069, 6073, 6076.

Here, 38 C.F.R. § 4.75 provides that ratings on account of 
visual impairments considered for service connection are, 
when practicable, to be based only on examination by 
specialists.  Such examinations should include uncorrected 
and corrected central visual acuity for distance and near, 
with record of the refraction.  The best distant vision 
obtainable after best correction by glasses will be the basis 
of rating, except in cases of keratoconus in which contact 
lenses are medically required.  38 C.F.R. § 4.75. 

On January 2001 VA examination, the veteran's corrected 
visual acuity in the right eye was 20/25 +3 at distance and 
20/25 +3 at near, and 20/15 at distance and 20/20 at near in 
the left eye.  There is a January 2001 private eye 
examination report, however it is uninterpreted.  On March 
2003 VA examination, the veteran's corrected visual acuity in 
the left eye was 20/15.  The examiner did not note the 
veteran's corrected visual acuity in the right eye.  On July 
2004 VA examination, the veteran's corrected visual acuity in 
the right eye was 20/40 and 20/20 in the left eye.  On March 
2006 VA examination, the veteran's visual acuity in the right 
eye was 20/80 and 20/20 in the left eye.  The examiner did 
not indicate whether this was the veteran's corrected visual 
acuity, but did note that the veteran did not bring his 
prescription.  On October 2007 VA examination, the veteran's 
corrected visual acuity in the right eye was 20/25 -1 and 
20/20 in the left eye.  The examiner noted that he reviewed 
the veteran's previous eye examinations and the current 
findings appear stable.  June 2008 VA treatment records note 
that the veteran's corrected visual acuity in the right eye 
was 20/40 and 20/20 in the left eye.  

The VA rating criteria, specifically Table V, does not 
reflect consideration of a reading of 20/80.  However, even 
assuming, but not conceding, vision in the right eye as 
20/100, and vision in the left eye as 20/20, the veteran 
would not be entitled to a higher evaluation.  Applying the 
veteran's finding to Table V, the veteran's rating is non-
compensable.  See 38 C.F.R. § 4.31.  As noted, a 30 percent 
disability evaluation is only warranted when vision in both 
eyes is correctable to 20/70, or when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/70.  Such impairment is not shown in this 
case.  Based on the visual acuity readings, Table V does not 
allow for an evaluation in excess of 20 percent.  38 C.F.R. § 
4.84a, Diagnostic Codes 6071-6079.

As to loss of field of vision, regulations provide that 
measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  The 
usual perimetric methods will be employed, using a standard 
perimeter and three millimeter white test object.  At least 
16 meridians 22 1/2 degrees apart will be charted for each 
eye.  38 C.F.R. § 4.76.

The charts will be made a part of the report of examination 
and not less than two recordings, and three when possible, 
will be made.  The minimum limit for this function is 
established as a concentric central contraction of the visual 
field to five degrees.  This type of contraction of the 
visual field reduces the visual efficiency to zero.  Id.

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  
See 38 C.F.R. § 4.76a.

The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  Id.

The provisions of 38 C.F.R. § 4.76a, Table III reflects 
normal visual field extent at 8 principal meridians as 
follows (in degrees): temporally 85, down temporally 85, down 
65, down nasally 50, nasally 60, up nasally 55, up 45, and up 
temporally 55.  Id.

A February 2001 VA visual field examination showed the left 
visual field with dimensions of 75 degrees temporally, 75 
degrees down temporally, 58 degrees down, 60 degrees nasally, 
60 degrees down nasally, 60 degrees up nasally, 38 degrees 
up, and 45 degrees up temporally.  The average concentric 
contraction was 57 degrees.

The right visual field showed dimensions of 10 degrees 
temporally, 3 degrees down temporally, 3 degrees down, 43 
degrees nasally, 35 degrees down nasally, 37 degrees up 
nasally, 22 degrees up, and 20 degrees up, temporally.  The 
average concentric contraction was 20 degrees.

A September 2004 VA visual field examination showed the left 
visual field with dimensions of 75 degrees temporally, 75 
degrees down temporally, 60 degrees down, 57 degrees nasally, 
60 degrees down nasally, 55 degrees up nasally, 40 degrees 
up, and 50 degrees up temporally.  The average concentric 
contraction was 59 degrees.

The right visual field showed dimensions of 10 degrees 
temporally, 5 degrees down temporally, 5 degrees down, 30 
degrees nasally, 30 degrees down nasally, 28 degrees up 
nasally, 19 degrees up, and 15 degrees up temporally.  The 
average concentric contraction was 18 degrees.

An April 2006 VA visual field examination showed the left 
visual field with dimensions of 70 degrees temporally, 70 
degrees down temporally, 56 degrees down, 50 degrees nasally, 
53 degrees down nasally, 50 degrees up nasally, 47 degrees 
up, and 65 degrees up temporally.  The average concentric 
contraction was 55 degrees.

The right visual field showed dimensions of 0 degrees 
temporally, 0 degrees down temporally, 5 degrees down, 32 
degrees nasally, 8 degrees down nasally, 36 degrees up 
nasally, 20 degrees up, and 14 degrees up temporally.  The 
average concentric contraction was 14 degrees.  

An October 2007 VA visual field examination showed the left 
visual field with dimensions of 80 degrees temporally, 73 
degrees down temporally, 60 degrees down, 60 degrees nasally, 
60 degrees down nasally, 50 degrees up nasally, 45 degrees 
up, and 55 degrees up temporally.  The average concentric 
contraction was 60 degrees.

The right visual field showed dimensions of 6 degrees 
temporally, 5 degrees down temporally, 5 degrees down, 42 
degrees nasally, 30 degrees down nasally, 35 degrees up 
nasally, 18 degrees up, and 17 degrees up temporally.  The 
average concentric contraction was 19 degrees.  

Impairment of field of vision is evaluated pursuant to the 
criteria found in Diagnostic Code 6080.  Under such code, 
loss of temporal half of the visual field warrants a 30 
percent rating if bilateral, a 10 percent rating if 
unilateral.  Loss of the nasal half of the visual field 
bilaterally results in a 20 percent rating, unilaterally 
results in a 10 percent evaluation.

Concentric contraction of the visual field to 5 degrees, 
results in a 100 percent evaluation if bilateral, a 30 
percent rating if unilateral.  Concentric contraction of the 
visual field to 15 degrees but not to 5 degrees results in a 
70 percent bilateral evaluation, a 20 percent unilateral 
rating.  Concentric contraction of the visual field to 30 
degrees but not to 15 degrees, bilaterally, results in a 50 
percent evaluation, unilaterally results in a 10 percent 
rating.  Concentric contraction of the visual field to 45 
degrees but not to 30 degrees bilaterally results in a 30 
percent rating, unilaterally results in a 10 percent 
evaluation.  A concentric contraction of the visual field to 
60 degrees but not to 45 degrees results in a bilateral 
evaluation of 20 percent, a unilateral evaluation of 10 
percent.  38 C.F.R. § 4.84a DC 6080.

In this case, the above evidence does not support a higher 
rating under Diagnostic Code 6080.  Applying the Goldman test 
results from the above-noted VA examinations, does not 
reflect the bilateral loss of the temporal half of the visual 
field, bilateral or unilateral concentric contraction to 5 
degrees, bilateral concentric contraction to 15 degrees but 
not 5 degrees, bilateral concentric contraction to 30 degrees 
but not to 15 degrees, or bilateral concentric contraction to 
45 degrees, but not to 30 degrees.  The VA examinations do 
show average concentric contractions as low as 14 degrees in 
the left eye, but the results was unilateral, not bilateral.  
Furthermore, there is no medical evidence of record 
indicating that the veteran has homonymous hemianopsia 
impairment of his field of vision.  Thus, the numerous VA 
examinations of record clearly indicate that the 
manifestations of the veteran's eye disability do not warrant 
a rating in excess of 20 percent under 38 C.F.R. § 4.84a, DCs 
6071-6079 or 6080.  

At no time since the effective date of service connection, 
September 22, 1997, for the eye disability, has the veteran's 
disability met or nearly approximated the criteria for a 
higher rating than as currently rated under this decision, 
and staged ratings are not for application.  See Hart v. 
Mansfield, No. 05-2424, slip op. at 4 and 5.

B.  Increased Ratings for Residuals of Left and Right Ankle 
Injuries

The veteran seeks evaluations in excess of 10 percent for 
residuals of left and right ankle injuries.

The RO originally granted service connection for residuals of 
injuries to the left and right ankles in April 1999, 
assigning separate 0 percent ratings with effective dates of 
September 22, 1997, under DC 5271.  The veteran's ratings for 
each ankle were increased to 10 percent in a May 2001 rating 
decision, effective October 8, 1999, under DC 5271.  The 10 
percent evaluation was continued in the May 2003 rating 
decision on appeal under DC 5271.  See 38 C.F.R. § 4.71a.

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5010, arthritis due to trauma, is to be rated 
as degenerative arthritis under DC 5003.  Diagnostic Code 
5003 provides that degenerative arthritis (hypertrophic or 
osteoarthritis), if established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010 (2007).  The 
diagnostic codes pertaining to the ankle are contained in 38 
C.F.R. § 4.71a, DCs 5270-5274.

The ankle can be rated under Diagnostic Codes 5270, 5271, 
5272, 5273, and/or 5274.  38 C.F.R. § 4.71a.  However, 
assigning multiple ratings for the veteran's ankle disability 
based on the same symptoms or manifestations would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14.  

The highest rating under DC 5270 is 40 percent.  A 40 
evaluation is warranted for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity.  A 30 percent evaluation is warranted for 
ankylosis of the ankle in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees.  A 20 
percent evaluation is warranted for ankylosis of the ankle in 
plantar flexion less than 30 degrees.  

Under 38 C.F.R. § 4.71a, DC 5271 a 20 percent evaluation is 
warranted for marked limitation of motion of an ankle joint.  
Under DC 5272 ankylosis of the subastragalar or tarsal joint 
in a poor weight bearing position warrants a 20 percent 
rating, under DC 5273 malunion of os calcis or astragalus, 
with marked deformity, warrants a 20 percent rating, and 
under DC 5273 astragalectomy warrants a 20 percent rating.  

A VA examination was conducted in February 2001.  Physical 
examination of the veteran revealed that he ambulates with a 
steady gait and that he wears a splint on both ankles.  The 
ankles have no obvious deformities, no swelling, and no 
discoloration.  Bilaterally, the veteran can plantarflex the 
foot from 0 to 30 degrees, can dorsiflex the foot from 0 to 
15 degrees, and the foot has inversion and eversion from 0 to 
15 degrees.  The ankles are painful when going through range 
of motion.  Manipulation of the foot and ankle causes some 
mild pain.  A diagnosis of status post multiple bilateral 
ankle sprains causing mild to moderate pain and moderate 
functional impairment due to pain and weakness was given.

A VA examination was conducted in March 2003.  The veteran 
reported that problems in his ankles have gradually worsened 
over time, and that at work he was re-assigned to a different 
job where he does not have to stand all of the time.  
Physical examination of the ankles revealed that there was no 
swelling, deformities, redness, or discoloration.  He did not 
have pain on palpitation of the left ankle.  The left ankle 
had plantar flexion of 0 to 25 degrees, dorsiflexion of 0 to 
15 degrees, eversion of 0 to 15 degrees, and inversion of 0 
to 15 degrees.  The right ankle had plantar flexion of 0 to 
30 degrees, dorsiflexion of 0 to 18 degrees, eversion of 0 to 
18 degrees, and inversion of 0 to 18 degrees.  A diagnosis of 
chronic strain bilateral ankles, with bilateral plantar 
calcaneal spurs, with limitation of function because of pain, 
mild to moderate, was given.  

A VA examination was conducted in August 2004.  The veteran 
reported constant pain in his ankles and during flare-ups he 
has stiffness.  His ankle pain interferes with his job as a 
clerk at the post office in that he must stop to rest every 
one and a half hours.  Physical examination revealed no 
redness, deformities, swelling, or discoloration of the 
ankles.  He denied having pain to palpitation.  Bilaterally, 
his ankles had plantar flexion limited to 30 degrees, with no 
objective signs of pain, dorsiflexion limited to 15 degrees, 
inversion limited to 20 degrees, with pain at 10 degrees, and 
eversion limited to 15 degrees, with pain at 12 degrees.  A 
diagnosis of chronic bilateral ankle strain with bilateral 
plantar calcaneal spurs, with limitation of function to 50 
percent with repetitive use due to pain and flare ups, was 
given.

A VA examination was conducted in March 2006.  The examiner 
indicated that he reviewed the veteran's claim file.  The 
veteran reported increased pain and more frequent flare-ups.  
Physical examination revealed no redness, deformities, 
atrophy, swelling, or discoloration of the ankles.  There was 
no pain to palpitation.  His ankles had plantar flexion of 0 
to 30 degrees, with no objective signs of pain, dorsiflexion 
of 0 15 degrees, inversion of 0 to 20 degrees, with pain at 
10 degrees, and eversion of 0 to 15 degrees, with pain at 12 
degrees.  There was no change of function with repetition.  
An impression of chronic bilateral ankle strain, with 
bilateral plantar calcaneal spurs, was given, and the 
examiner noted that flare ups cause an additional limitation 
of motion due to pain; the degrees of additional limitation 
of motion lost to pain during flare ups cannot be stated 
without resorting to speculation.  

A VA examination was conducted in October 2007.  The examiner 
indicated that he reviewed the veteran's claim file.  The 
veteran reported continued pain, and that his ankles feel 
unstable and that he stumbles frequently.  Physical 
examination revealed no erythema or deformities, but very 
slight swelling in the left ankle.  There was pain to 
palpitation in the right ankle.  His right ankle had plantar 
flexion of 0 to 40 degrees, his left ankle had plantar 
flexion of 0 to 45 degrees, and dorsiflexion of the bilateral 
ankles were 0 to 12 degrees.  There was pain noted at each 
end of the ranges of motion, and following repetition of 
range of motion there was no change of function noted.  There 
was no varus or valgus angulation noted.  Diagnostic testing 
revealed mild degenerative changes of the medial joint space, 
and an impression of degenerative joint disease of the 
bilateral ankles was given.  No change in function was noted 
with repetition.

Under 38 C.F.R. § 4.71a, DC 5271, a 10 percent rating is 
warranted if the ankle shows moderate limitation of motion, 
and a 20 percent rating is warranted if the ankle shows 
marked limitation of motion.  As there is no regulatory 
definition of marked limitation of motion, the Board must 
apply the terms in a manner that is "equitable and just."  38 
C.F.R. § 4.2 (2008).  Normal range of motion of the ankle is 
45 degrees of plantar flexion and 20 degrees of dorsiflexion.  
38 C.F.R. § 4.71, Plate II.  The March 2003 VA examination 
notes that the veteran's left ankle had plantar flexion of 0 
to 25 degrees and dorsiflexion of 0 to 15 degrees, and his 
right ankle had plantar flexion of 0 to 30 degrees and 
dorsiflexion of 0 to 18 degrees.  It was noted that the 
ankles have limited function because of pain, mild to 
moderate.  The examiner did not express the exact degrees of 
motion lost to pain, but indicated that the ankles were 
painful thought the range of motion.  Likewise, the August 
2004 VA examination notes that bilaterally the veteran's 
ankles had plantar flexion limited to 30 degrees and 
dorsiflexion limited to 15 degrees.  It was noted, however 
that function was limited by 50 percent with repetitive use 
due to pain and flare ups.  Thus, the veteran has bilateral 
plantar flexion to 15 degrees and dorsiflexion to 7 degrees 
due to pain and flare ups.  Similarly, the March 2006 VA 
examination notes that the veteran has 0 to 30 degrees of 
flexion and 0 to 15 degrees of dorsiflexion, but that flare 
ups cause an unspecifiable additional limitation of motion.  
In aggregate this evidence more nearly shows marked 
limitation of motion because during flare ups the veteran has 
well less than half of the normal plantar flexion and 
dorsiflexion in his ankles.  See 38 C.F.R. § 4.71, Plate II.  

Thus, separate 20 percent evaluations for residuals of left 
and right ankle injuries, are warranted under DC 5271.  38 
C.F.R. § 4.71a DC 5271.

Under 38 C.F.R. § 4.71a, DC 5271-5274 the highest assignable 
rating for an ankle disability is 20 percent.  Thus, the 
veteran cannot be assigned a rating higher than he currently 
has under these Codes.

To receive a rating higher than 20 percent under DC 5270, the 
medical evidence first must show that there is ankylosis of 
the ankle.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Dorland's Illustrated Medical Dictionary, 28th 
edition, p. 86.  All of the medical evidence of record shows 
that the veteran has motion in his ankles, and there is no 
medical evidence of record indicating a diagnosis of 
ankylosis of either ankle.  Thus, because the medical 
evidence of record indicates that ankylosis is not present, a 
rating higher than 20 percent cannot be assigned under 38 
C.F.R. § 4.71a, DC 5270.

The disabling effects of pain have been considered in 
evaluating the veteran's service-connected ankle 
disabilities, as indicated in the above discussions.  See 
DeLuca, supra.  The veteran's complaints of pain, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disabilities.  

At no time since the effective date of service connection, 
September 22, 1997, have the veteran's left and right ankle 
disabilities met or nearly approximated the criteria for a 
higher rating than as currently rated under this decision, 
and staged ratings are not for application.  See Hart v. 
Mansfield, No. 05-2424, slip op. at 4 and 5.

C.  Increased Rating for Tension Headaches  

The veteran seeks a compensable evaluation for tension 
headaches.  

The RO originally granted service connection for tension 
headaches in April 1999, assigning a 0 percent rating, 
effective September 22, 1997, under DC 8199-8100.  The 0 
percent evaluation was continued in the May 2003 rating 
decision on appeal under DC 8199-8100.  See 38 C.F.R. § 
4.124a.
The veteran's tension headaches are analogous to migraine 
headaches.  See 38 C.F.R. § 4.27.  Under the rating criteria 
for migraines, those with characteristic prostrating attacks 
averaging one episode in 2 months over the last several 
months warrant the assignment of a 10 percent evaluation.  38 
C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating," nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes Diagnostic Code 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack).  By way of reference, the Board notes that according 
to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD 
COLLEGE EDITION (1986), p. 1080, "prostration" is defined as 
"utter physical exhaustion or helplessness."  A very similar 
definition is found in DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is 
defined as "extreme exhaustion or powerlessness."

A VA examination was conducted in March 2003.  The veteran 
reported that he has headaches everyday and that reading and 
straining also cause him to develop a headache.  He also 
reported that he does not get nausea or vomiting, but that 
light makes the headache worse.  A diagnosis of tension type 
headaches was given.

A VA examination was conducted in August 2004.  The veteran 
reported that his headaches have become progressively worse 
and that the pain occurs in the bilateral temporal areas.  
The pain is described as pressure, and occur every one to two 
days.  He takes ibuprofen, and rated the pain as 3 to 7 out 
of 10.  He stated that he had associated dizziness and nausea 
most of time when he has a headache.  He denies weakness, 
fatigue, or functional loss.  The examiner noted that the 
veteran's treatment with ibuprofen and over the counter 
tension headache medication has near complete headache 
resolution.  He is able to go to work with the headache and 
the veteran denies any episodes of incapacitation secondary 
to headaches over the last year.  An impression of headaches, 
tension type, was given.

A VA examination was conducted in March 2006.  The examiner 
indicated that he reviewed the veteran's claim file.  The 
veteran reported that his headaches have become progressively 
worse and that the pain is 7 out of 10, but that the over the 
counter medication he takes for his headaches provides good 
relief.  He also reported that he missed thirty days of work 
over the last year because of his headaches.  A physician has 
never told him to go on bed rest because of his headaches.  A 
diagnosis of headaches, tension type, was given.

A VA examination was conducted in October 2007.  The examiner 
indicated that he reviewed the veteran's claim file.  The 
veteran reported that he has headaches every one to two days.  
He rates the pain as 3 to 7 out of 10.  Stress and reading 
precipitate the headache.  He has dizziness when he has a 
headache and bends over, and also has nausea most of the time 
when he has a headache.  He denies any weakness, fatigue, or 
phonophobia during the headache.  He does have nausea most of 
the time when he has a headache.  He states that he has not 
missed any days of work because of the headaches.  An 
impression of headaches was given.

Under DC 8100 a compensable rating for headaches cannot be 
assigned unless they involve characteristic prostrating 
attacks averaging one episode in 2 months over the last 
several months.  38 C.F.R. § 4.124a, DC 8100.  There is no 
medical evidence of record indicating hat the veteran's 
headaches cause him to be physically exhausted, helpless, or 
powerless.  The August 2004 VA examination notes that the 
veteran reported that he is able to go to work with the 
headache and that he denies any episodes of incapacitation 
secondary to headaches over the last year.  The March 2006 VA 
examination report notes that a physician has never told him 
to go on bed rest because of his headaches.  The October 2007 
VA examination report notes that the veteran denies any 
weakness, fatigue, or phonophobia during the headaches.  
Furthermore, although the medical evidence of record 
indicates that the veteran does have headaches, it also shows 
that medication relieves some of the pain associated with 
them.  Additionally, the veteran's assertions during the 
March 2006 VA examination that he missed 30 days of work due 
to headaches is not supported by employment records or other 
evidence of record.  Indeed, in the other VA examinations of 
record the veteran does not indicate that his headaches cause 
him to miss work and the Board finds that his March 2006 
statement is not credible.  The numerous VA examinations of 
record clearly indicate that the manifestations of the 
veteran's headaches do not warrant a compensable rating under 
DC 8100.  38 C.F.R. § 4.124a.
At no time since the effective date of service connection has 
the veteran's disability met or nearly approximated the 
criteria for a higher rating than as currently rated under 
this decision, and staged ratings are not for application.  
See Hart v. Mansfield, No. 05-2424, slip op. at 4 and 5.

In numerous documents of record the veteran states that the 
severity of his eye disability, left and right ankle 
disabilities, and tension headache disability merit higher 
ratings.  Although the veteran is competent to report the 
symptoms that he has experienced, he is not competent to 
offer an opinion as to matters requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the veteran's lay assertions have been considered they 
do not outweigh the medical evidence of record, notably the 
numerous VA examination reports, which show that the criteria 
for a disability rating higher than 20 percent for an eye 
disability, higher than 20 percent for a left ankle 
disability, higher than 20 percent for a right ankle 
disability, or a compensable rating for tension headaches 
have not been met.  Competent medical expert make these 
opinions and the Board is not free to substitute its own 
judgment for that of such experts.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49; 38 U.S.C.A. § 5107(b).

Where the schedular rating is found to be inadequate, the 
claim may be referred to the VA Director of Compensation and 
Pension Service for an extraschedular rating. 38 C.F.R. § 
3.321 (2008).  The determination of whether a claimant is 
entitled to an extraschedular rating under § 3.321(b) is a 
three-step inquiry.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular rating for that service-connected 
disability is inadequate.  There must be a comparison between 
the level of severity and symptomatology of the service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Comparing the level and symptomatology of the veteran's eye 
disability, left and right ankle disabilities, and tension 
headache disability to the rating schedule, the degree of 
disability and symptomatology, such as decreased visual 
acuity and field of vision, decreased range of motion, and 
painful headaches, respectively, are contemplated by the 
rating schedule, particularly 38 C.F.R. §4.84a, DCs 6078, 
6080, 6081; 38 C.F.R. § 4.71a, DCs 5270-5274; and 38 C.F.R. § 
4.124a, DC 8100. 

Furthermore, in addition to the rating criteria contemplating 
the level and symptomatology of the veteran's disabilities, 
the veteran has presented no credible and competent evidence 
indicating that there exist such factors as marked 
interference with employment or frequent periods of 
hospitalization resulting from his service-connected left or 
right ankle disabilities or tension headaches disability 
other than his unsubstantiated statements.  The veteran has 
submitted a letter from his employer dated in October 2002 
which states that the veteran is a mail handler at the post 
office and cannot operate some machinery at work due to his 
peripheral vision.  Although this letter does indicate that 
the veteran has limitations at work, it does not show that 
the veteran has marked interference with employment or that 
he cannot complete the essential requirements of his job.  
The assigned schedular rating is, therefore, adequate, and no 
referral for an extraschedular rating is required.














ORDER

Entitlement to a rating in excess of 20 percent for bilateral 
angle recession glaucoma is denied. 

Entitlement to an increased disability evaluation of 20 
percent, but no more, for residuals of a left ankle injury, 
is granted, subject to the rules of compensation and monetary 
benefits.

Entitlement to an increased disability evaluation of 20 
percent, but no more, for residuals of a right ankle injury, 
is granted, subject to the rules of compensation and monetary 
benefits.

Entitlement to a compensable rating for tension headaches is 
denied. 








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


